Citation Nr: 0528202	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  00-13 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hereditary 
spherocytosis, status post splenectomy, and gallstones, 
status post cholecystectomy.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from May 1979 to June 1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Waco, Texas Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  The RO denied service connection for 
hereditary spherocytosis and gallstones in a January 1999 
rating decision, and denied service connection for hepatitis 
C in a February 1999 rating decision.

The Board remanded the case in April 2001 and September 2003 
for additional development of the record.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Hereditary spherocytosis did not first manifest during 
the veteran's military service, and did not increase in 
disability during the veteran's military service.

3.  Densities noted on abdominal radiology during service 
were not conclusively identified as gallstones.

4.  Gallstones were not clearly diagnosed until 1995, many 
years after service.

5.  Evidence of hepatitis C was not found during the 
veteran's service.

6.  Hepatitis C antibody was found on testing in 1995, many 
years after the veteran's service.




CONCLUSIONS OF LAW

1.  Hereditary spherocytosis, with subsequent splenectomy, 
was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1111, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2005).

2.  Gallstones, with subsequent cholecystectomy, were not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2005).

3.  Hepatitis C was not incurred or aggravated in service.  
Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  Written notice provided in April 2004 
fulfills the requirements under the VCAA to notify the 
veteran regarding the development of relevant evidence, 
including the requirement to notify the veteran to submit all 
pertinent evidence in his possession.  VA has conducted all 
appropriate development of evidence relevant to this case, 
and has secured all available pertinent evidence.  In May 
2004, the veteran wrote that there were no additional medical 
records that VA had not received.  The assembled evidence 
includes VA medical examinations performed as recently as 
June 2005, and VA medical opinions regarding issues relevant 
to the claims on appeal.

In this case, VA issued the April 2004 VCAA letter after the 
initial adverse rating decisions of 1999.  VA followed proper 
procedures, however, in subsequent actions.  The Board 
remanded the case in April 2001 and September 2003.  The RO 
provided the required notice in April 2004.  The lack of full 
notice prior to the initial decision has been corrected, and 
any error as to when notice was provided was harmless, as the 
veteran has been provided a meaningful opportunity to 
participate in the processing of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds such error to 
be harmless error that would not reasonably affect the 
outcome of the case.

Service Connection Claims

The veteran is seeking service connection for hereditary 
spherocytosis, and for hepatitis C.  Service connection may 
be established for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted on entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

The veteran entered active service in May 1979.  On 
enlistment examination, he reported a history of jaundice or 
hepatitis.  Later, after service, he contended that in the 
history he provided during service he had been referring to 
jaundice.  A history of icteric hepatitis at age 6 was also 
noted at the time of enlistment.  No abnormalities were noted 
on the enlistment examination.

In May 1979, less than a month after enlistment, the veteran 
was seen for abdominal pain with exercise.  The veteran 
indicated that he had a problem with his spleen, and that he 
had been born anemic, and with an enlarged spleen.  
Examination revealed left upper quadrant tenderness.  A 
radiological examination revealed calcific densities in the 
right upper quadrant of the abdomen.  The examiner indicated 
that the densities could be gallstones or renal calculi.

A record from later in May 1979 noted a family history of 
spleen removal because of enlargement, and of four siblings 
with anemia.  The impression was congenital spherocytosis, 
noted as having existed prior to service.  In June 1979, the 
veteran was discharged because of hereditary spherocytosis.

The claims file contains records of medical treatment of the 
veteran in 1994 and 1995 at state facilities.  At that time, 
the veteran reported having jaundice and sporadic lower 
extremity edema.  He related a history of hepatitis in 
childhood, and a family history of hereditary spherocytosis 
and splenectomy in several family members.  Ultrasound 
revealed gallstones, massive splenomegaly, and an echogenic 
liver.  The examiner indicated that the liver findings were 
associated with chronic parenchymal disease.  A test 
performed in March 1995 was positive for hepatitis C 
antibody.  In March 1995, the veteran underwent surgical 
splenectomy and cholecystectomy.

In August 1998, the veteran filed a claim for service 
connection of hereditary spherocytosis and gallstones.  The 
RO denied service connection for hereditary spherocytosis, 
gallstones, and hepatitis C in January and February 1999 
rating decisions.

The veteran has noted that he was accepted for service, and 
that he began to have abdominal pains during basic training.  
He states that tests performed while he was in active service 
revealed spherocytosis and gallstones.  He asserts that 
physicians did not inform him of the diagnoses during 
service, and that he was discharged without learning the 
results of the tests.  He indicates that he became ill in 
1994, and that physicians who treated him at that time found 
spherocytosis and gallstones.

Service connection may be granted for diseases, but not 
defects, of congenital, developmental, or familial origin, if 
the evidence as a whole establishes that the familial 
condition in question was incurred in or aggravated by active 
service.  Congenital or developmental defects may be service-
connected if it is shown that such defects were subject to a 
superimposed disease or injury during service. VAOPGCPREC 82-
90; see also 38 C.F.R. § 3.306 (2005).

As indicated above, a hereditary disease can be incurred or 
aggravated in service.  Such a disease can be considered to 
be incurred in service if the symptomatology did not become 
manifest until after entry on active duty.  The mere genetic 
or other familial disposition to develop the symptoms, even 
if they are almost certain to develop, does not constitute 
having the disease itself.  Therefore, the mere presence of a 
hereditary disease does not always rebut the presumption of 
soundness.  VAOPGCPREC 67-90.  Even where a hereditary 
disease has manifested some symptoms prior to entry on active 
duty, it may still be found to have been aggravated during 
service if it progresses during service at a greater rate 
than normally expected according to accepted medical 
authority.  Id.

The terms 'disease' and 'defect' are mutually exclusive for 
VA purposes.  'Disease' has been broadly defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body, that is 
manifested by a characteristic set of symptoms and signs, and 
whose etiology, pathology, and prognosis may be known or 
unknown.  The word has also been variously defined as (for 
example) a morbid condition of the body or of some organ or 
part; an illness; a sickness. VAOPGCPREC 82-90, citing to 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 385 (26th Ed.1974); 
12A WORDS AND PHRASES Disease, at 388 et seq. (1954).

On the other hand, the term 'defect,' viewed in the context 
of 38 C.F.R. § 3.303(c), would be definable as structural or 
inherent abnormalities or conditions which are more or less 
stationary in nature.  In many instances, it may be necessary 
for VA adjudicators to seek guidance from medical authorities 
regarding the proper classification of a medical condition at 
issue.  Id.

In the September 2003 remand, the Board requested VA medical 
opinions addressing questions relevant to the claims, 
including the question as to whether hereditary spherocytosis 
is a disease or a defect.  The Board asked for an opinion as 
to whether the veteran's hereditary spherocytosis increased 
in disability during the veteran's service.  The Board also 
requested an opinion addressing the nature and etiology of 
the veteran's hepatitis C.

In February 2005, a VA hematologist-oncologist reviewed the 
veteran's file, and responded to the questions posed in the 
Board's September 2003 remand.  That physician stated the 
opinion that hereditary spherocytosis was a disease.  He 
indicated that the veteran's symptoms during service had been 
due to a painful enlarged spleen.  He stated that he did not 
believe that the veteran's hereditary spherocytosis had first 
manifested during the veteran's military service.  He noted 
that, during service, the veteran's blood hemoglobin had been 
normal, and the veteran had reported a history of jaundice.

The physician stated the opinion that it was not likely that 
the veteran's hereditary spherocytosis had worsened during 
service.  He noted that medical literature did not indicate 
that physical exertion triggered symptoms of hereditary 
spherocytosis.  He also stated that there was no evidence 
that the veteran, during his service, had developed any 
communicable disease that in turn aggravated the hereditary 
spherocytosis.  The physician also found that there was no 
evidence that the veteran's hereditary spherocytosis had been 
subject to a superimposed disease or injury during the 
veteran's service.

In June 2005, a VA gastroenterologist examined the veteran, 
and reviewed his medical chart, including laboratory findings 
from the veteran's service.  That physician noted that in 
1994 the veteran had tested positive for hepatitis C, 
although his AST and ALT laboratory results had been normal.  
She stated that the veteran had not had risk factors for 
contracting hepatitis C during his one month in military 
service.  She noted the veteran's history of incarceration, 
for periods of several months to a year each in 1985, 1991, 
and 1993, and for approximately ten years through the time of 
the 2005 examination.  She stated that incarceration was a 
risk factor for hepatitis C.  She observed that the veteran 
did not at present show signs of advanced cirrhosis, and that 
his laboratory results from the correctional institution were 
normal.  As the veteran's only risk factor for hepatitis C 
was incarceration, and that had begun after service, the 
physician concluded that the veteran's hepatitis C had not 
been incurred during the veteran's service, nor as a result 
of any events during that service.

The medical opinions provided in 2005 are credible, and the 
record does not contain any opposing medical opinions.  The 
uncontradicted 2005 medical opinion concludes that the 
veteran's hereditary spherocytosis did not first manifest in 
service, and did not worsen during service.  The 
preponderance of the evidence, then, is against service 
connection for the hereditary spherocytosis and consequent 
splenectomy.

Radiology during service in 1979 showed densities that were 
said to be possibly gallstones or possibly kidney stones.  No 
clarification or further diagnoses regarding those densities 
was made during service.  Gallstones were later found many 
years after service, in 1995.  The veteran has reported that 
it was in 1994 that he began to experience the symptoms that 
prompted the treatment in which the gallstones were 
diagnosed.  In the absence of a more certain diagnosis during 
service, or evidence that manifestations of gallstones were 
present continuously after service, the preponderance of the 
evidence is against service connection for gallstones and the 
resulting cholecystectomy.

In light of the uncontested 2005 medical opinion, the 
preponderance of the evidence is also against service 
connection for the veteran's hepatitis C.  In summary, the 
Board denies the appeals for service connection for 
hereditary spherocytosis, status post splenectomy, for 
gallstones, status post cholecystectomy, and for hepatitis C.




ORDER

Entitlement to service connection for hereditary 
spherocytosis, status post splenectomy, and for gallstones, 
status post cholecystectomy, is denied.

Entitlement to service connection for hepatitis C is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


